Citation Nr: 0726569	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-00 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a respiratory 
condition, to include asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(the RO).

The veteran served on active duty from September 1953 to 
December 1956.  

The veteran's February 2002 claim was denied in March 2003 
and a February 2004 rating decisions.  The veteran disagreed 
and perfected an appeal.  The veteran initially requested a 
hearing, but in correspondence dated July 30, 2007, indicated 
that he no longer desired a hearing.

Issues not on appeal

The rating decisions denied claims for service connection for 
tinnitus, a scalp laceration, arthritis of the right foot and 
ankle, arthritis of the left leg, a bilateral wrist 
disability, arthritis of the lumbar spine, and degenerative 
disc disease of the cervical spine.  The veteran's 
representative indicated in a letter dated November 1, 2004, 
that the only issue the veteran sought to appeal was that of 
asbestosis.  Thus, none of the other issues decided in the 
rating decisions are in appellate status.  See 38 C.F.R. 
§ 20.201 (2006).  Therefore, those issues will not be 
discussed any further herein. 


FINDING OF FACT

A preponderance of the competent medical and other evidence 
supports a conclusion that there is no diagnosed respiratory 
disorder to include asbestosis.



CONCLUSION OF LAW

Service connection for a respiratory disorder to include 
asbestosis is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a respiratory 
condition to include asbestosis.  He essentially contends 
that he was exposed to asbestos while he served as a deckhand 
in the U.S. Navy aboard the U.S.S. Intrepid (CVA-11).

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision on the issue on appeal.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The veteran was provided with VCAA notice in a letters dated 
January 2003.  The letter informed the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support the veteran's claim.  Specifically, the veteran was 
told that VA would help him obtain such things as "medical 
records, employment records, or records from other Federal 
agencies."  He was told to sign medical release forms and 
provide enough information to allow VA to request private 
medical records, and the veteran was told that if a medical 
examination were necessary, one would be scheduled for him. 

The letter informed the veteran how to substantiate his 
claims.  The letter specifically stated that the evidence in 
support of his claim for service connection must show:

An injury in military service or a disease that 
began in or was made worse during military service, 
or that there was an event in service causing 
injury or disease;

A current physical or mental disability;

A relationship between your current disability and 
an injury, disease, or event in service.

Significantly, the veteran was advised in the VCAA letter to 
provide "any medical evidence" and to send any evidence as 
soon as possible, in compliance with 38 C.F.R. § 3.159(b)(1).  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  The Dingess Court held that 38 C.F.R. 
§§ 5103(a) and 3.159(b) apply to all five elements of a 
"service connection" claim, and require VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
The veteran's claim was denied because of lack of evidence of 
elements (2) and (3), a connection between the veteran's 
service-connected disability and his current disability.  As 
has been noted above, he has been fully notified of his 
obligations and those of VA regarding those crucial elements.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claim for service connection.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records, has obtained private and 
VA medical records pertaining to his claim.  Moreover, the 
veteran has received a medical examination which pertained to 
his claim in November 2003. 

The Board observes that in a March 2005 brief in support of 
the veteran's claim, the veteran's representative contends 
that the veteran is entitled to a new medical examination 
because asbestosis can manifest from between 10 and 45 years 
after a brief exposure to asbestos.  First, as is discussed 
below, there is no evidence of record - other than the 
statements of the veteran - which indicates the veteran was 
in-fact exposed to asbestos.  Second, the Court in Palczewski 
v. Nicholson, 21 Vet. App. 165 (2007), held that the mere 
passage of time does not trigger a duty on the part of VA to 
provide an additional examination, absent some indication 
that the disability has in fact worsened.  Here, the veteran 
has had ample opportunity to submit other evidence in support 
of his claim, including any evidence that asbestosis has 
manifested.  Such evidence, however, has not materialized.  
For those reasons, the Board finds that the RO has complied 
with the duty to assist the veteran requirement by obtaining 
a medical examination in January 2003.

The Board finds that under the circumstances of this case, 
the VA has satisfied the notification and duty to assist 
provisions of the law and that no further actions pursuant to 
the VCAA need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran is represented.  As noted in the 
introduction, the veteran has provided written 
acknowledgement of his right to a hearing before a Veterans 
Law Judge and his election not to have such a hearing.  
Moreover, his representative has presented written argument 
on his behalf, most recently in April 2007.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service. 38 C.F.R. § 
3.303(d)(2006).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Analysis

The veteran claims that he was exposed to asbestos in the 
Navy and that it has resulted in a respiratory disorder.  
Specifically, he states that he was on board the U.S.S. 
Intrepid when it was in dry-dock and was assigned to be a 
fire watch as workers removed asbestos from piping on the 
ship.  The Board will address each Hickson element in turn.

With regard to element (1), the evidence is mixed.  An 
October 1999 letter signed by Dr. D.G. indicates that he 
examined the veteran, conducted a pulmonary function test 
(PFT), and reviewed a then current chest x-ray.  Dr. D.G. 
made the following diagnosis:

It is my opinion, to a reasonable degree of medical 
certainty, that [the veteran] has silicosis with a 
minimal degree of pulmonary functional impairment.

In contrast, an October 2002 letter signed by Dr. R.H. 
indicates that he reviewed records submitted by the veteran's 
attorney, and that based on those records the veteran had an 
occupational exposure to asbestos containing products in 
brake shoes, block & pipe insulation, floor tiling, roof 
coating, gaskets and packing materials, cement, asbestos on 
motors & turbines, pipecovering and millboard while working 
from 1953 to 1956 in the U.S. Navy on the USS Intrepid as a 
deckhand/fire watch in the boiler room, from 1960 to 1961 
while working as a painter and cleaner at a private 
corporation, from 1961 to 1962 while working as a laborer, 
from 1962 to 1963 while working as a coal miner, and from 
1963 to 1979 while working as a breakman/conductor for N&W 
Railroad.  Dr. R.H. further stated that based on the history 
of occupation exposure and his reading of a chest x-ray, "I 
feel within a reasonable degree of medical certainty, that 
[the veteran] has asbestosis."

In November 2003, a VA examiner examined the veteran, 
reviewed the entire claims file, and reviewed current chest 
x-ray evidence.  The examiner made the following diagnosis:

It is as likely as not that there is no 
confirmatory evidence of asbestosis.  There was no 
biopsy, no video-assisted thoracoscopic procedure 
to make any diagnosis of asbestos or asbestos-
related disease.  His pulmonary function tests were 
normal.  . . .  It is not likely that he has 
asbestosis as claimed, but more likely that he has 
nodularity in the lung as specified by [Dr. G.] on 
the basis of coal dust exposure or silicosis.

The VA examiner also noted that "[T]here was no mention by 
either doctor [referring to Dr. D.G. and Dr. R.H.] of any 
evidence of pleural plaquing, which is characteristic of 
asbestos exposure."

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  Moreover, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to 
weigh and assess the evidence.  See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).  The Board may appropriately favor the 
opinion of one competent medical authority over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).

After review of the entire record, the Board finds that the 
diagnosis of Dr. R.H. is suspect.  First, the Board notes 
that the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board 
observes that Dr. R.H. merely reviewed records that appear to 
accept the veteran's statements of his exposure to asbestos.  
Dr. R.H. did not examine the veteran himself, nor does he 
describe with any specificity any medical evidence he 
reviewed, other than an x-ray.  The fact that Dr. R.H. 
accepted the veteran's version of fact does not magically 
change that statement into a medical finding.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) [the Board is not required 
to accept doctors' opinions that are based upon the 
claimant's recitation of medical history]; and Elkins v. 
Brown, 5 Vet. App. 474, 478 [rejecting medical opinion as 
"immaterial" where there was no indication that the physician 
reviewed the claimant's service medical records or any other 
relevant document that would have enabled him to form an 
opinion on service connection on an independent basis].  
Indeed, the Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993). 

On the other hand, the medical opinion against the claim was 
offered after a review of the veteran's entire medical 
history and examination of the veteran.  Moreover, the VA 
examiner detailed how he reached his conclusion whereas Dr. 
R.H. merely concluded without reference to specific clinical 
detail other than the single x-ray.  As a result, Dr. R.H.'s 
statement is virtually useless in assisting the Board in 
rendering an informed decision in this case.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) [whether the 
physician provides the basis for his/her opinion goes to the 
weight or credibility of the evidence].  Further, the VA 
examiner distinguished his and Dr. D.G.'s opinions of what 
the x-ray evidence indicated; he described how the x-ray 
evidence of record did not support the conclusion reached by 
Dr. R.H.

Finally, to the extent that the veteran believes he currently 
suffers from a respiratory disorder to include asbestosis, it 
is now well-settled that lay persons without medical training 
are not competent to comment on medical matters.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  There is no evidence of 
record that the veteran has such training or experience and 
thus his opinion as to medical matters is entitled to no 
weight of probative value.

For those reasons, the Board finds that Hickson element (1) 
is not satisfied, and the claim fails on that basis alone.

With regard to element (2), the Board notes that there is no 
mention of any complaint or treatment of any respiratory 
disorder in the veteran's service medical records.  Indeed, 
the record evidence includes an x-ray report dated April 1979 
which states that the veteran's "lungs are free of active 
disease."  Thus, the evidence shows that the veteran did not 
have any documented respiratory disorder in-service, within 
the one-year period following discharge, or 29 years later.  

The Board notes that the veteran's statements that he was 
exposed to asbestos during service are considered to be 
evidence of an injury occurring during service.  However, in 
view of the fact that no other evidence of record supports 
his contention and the fact that the medical evidence 
indicates that he does not have asbestosis or any other 
medical condition indicating exposure to asbestos, the Board 
finds that the preponderance of evidence is against the 
veteran's claim.  Element (2) is not satisfied and the claim 
fails on that basis as well.

With regard to element (3), there is no medical evidence that 
relates the veteran's non-existent respiratory condition with 
an unproven in-service incurrence of respiratory disease.  
Thus, the claim fails on this basis too.

For the reasons and bases stated above, the Board finds that 
service connection for a respiratory disorder to include 
asbestosis is not warranted.


ORDER

Entitlement to service connection for a respiratory disorder 
to include asbestosis is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


